Citation Nr: 0410815	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  98-21 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nicotine dependence.

2.  Entitlement to service connection for a respiratory disability 
due to cigarette smoking.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to a rating in excess of 10 percent for hammer toe 
deformity, second through fifth toes, right foot, with hallux 
valgus, calcaneal spurs, and plantar calluses.

6.  Entitlement to a rating in excess of 10 percent for hammer toe 
deformity, second through fifth toes, left foot, with hallux 
valgus, calcaneal spurs, and plantar calluses.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from October 1958 to 
August 1962.

This case comes to the Board of Veterans' Appeals (the Board) on 
appeal from November 1997, August 1998, and September 1998 RO 
rating decisions.  In the November 1997 rating decision, the RO 
denied service connection for bilateral hearing loss and tinnitus.  
In the August 1998 rating decision, the RO denied service 
connection for nicotine dependence and for sinusitis and 
bronchitis due to cigarette smoking.  In the September 1998 rating 
decision, the RO granted service connection for bilateral hammer 
toe disabilities, and assigned a 10 percent evaluation.  The 
veteran perfected appeals concerning the denials of service 
connection and the initial rating assigned for his bilateral 
hammer toe disability.  By a May 1999 rating decision, the RO 
separated the service-connected hammer toe disability into two 
disabilities, assigning each foot a 10 percent rating.  This 
rating decision also redesignated the service-connected diagnosis 
for each foot as hammer toe deformity, second through fifth toes, 
with hallux valgus, calcaneal spurs, and plantar calluses.

In January 2000, the Board denied all of the veteran's claims on 
appeal.  Most recently (in July 2003) the United States Court of 
Appeals for Veterans Claims (CAVC) vacated the Board's January 
2000 decision, and remanded the case for further development and 
adjudication.  This remand is part of the Board's response to the 
CAVC's mandate.  

As noted in the (now vacated) January 2000 Board decision, in an 
April 1998 written statement, the veteran withdrew a claim for 
service connection for asbestosis.  Therefore, that issue is no 
longer on appeal.    

REMAND

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify you if 
further action is required on your part. 

In March 2004, the veteran's representative submitted (in 
pertinent part) evidence concerning the claims for service 
connection for nicotine dependence and for a respiratory 
disability due to cigarette smoking.  This evidence included a 
notation from a VA nurse practitioner that in her medical opinion, 
the veteran had chronic sinusitis and bronchitis which were 
related to his history of nicotine addiction.  The evidence also 
included a prescription form on which a VA physician apparently 
wrote that in his medical opinion, the veteran currently had 
chronic obstructive pulmonary disorder (COPD) which was at least 
as likely as not related to his cigarette smoking during military 
service.  As detailed below, a new VA examination is necessary.  
Thereafter, when considering the veteran's claims for service 
connection anew, the RO should take into account the evidence 
submitted by the veteran's representative in March 2004.  

Concerning the claims for service connection for bilateral hearing 
loss and bilateral tinnitus, the Board notes that the veteran 
underwent a VA audiology examination in April 1998.  He was 
diagnosed as having mild sensorineural hearing loss in the higher 
frequencies.  The examiner also opined that the veteran's high 
frequency thresholds fell outside of age-related norms, which 
apparently suggested that noise exposure "might be a contributing 
factor" to his hearing loss.  It remains unclear as to whether it 
is as least as likely as not that the veteran's hearing loss is 
related to his active duty, and a new VA examination is therefore 
necessary.  As detailed below, the examiner should also comment on 
the etiology of any current tinnitus.

Concerning the veteran's claims for higher ratings for his hammer 
toe deformities, the CAVC has concluded that an August 1998 
examination failed to address the veteran's complaints of having 
had pain since 1959, or the evidence that he could no longer stand 
or walk for more than 20 minutes without experiencing moderate to 
severe pain.  A new VA examination is therefore necessary, as 
detailed below.  In addition, in a March 2004 written brief, the 
veteran's representative has indicated that the veteran is seeking 
consideration of an extraschedular rating based on his hammer toe 
disabilities.  This should be addressed by the RO as well (along 
with the recently revised criteria for evaluating service-
connected skin symptoms, which would include calluses).  

With regard to all claims currently on appeal, the RO should also 
ensure that any and all duties to notify and assist have been 
fulfilled.  Accordingly, this case is REMANDED for the following 
actions:

1.  Review the claims file and ensure that all duty-to-notify 
obligations have been satisfied in accordance with 38 C.F.R. § 
3.159 and any other applicable legal authority. 

2.  Ask the veteran for a list of the names and addresses of all 
private and VA doctors and medical care facilities (hospitals, 
HMOs, VA Medical Centers, etc.) that have treated him for his 
hammer toe disabilities since April 1998 (when the last batch of 
VA treatment records was associated with the claims file).  
Provide him with release forms and ask that he sign and return a 
copy for each health care provider identified.  When he responds, 
obtain records from each health care provider identified (except 
where VA has already made reasonable efforts to obtain the records 
from a particular provider).  Inform the veteran if these records 
cannot be obtained, including what efforts were made to obtain 
them, and inform him that adjudication of his claim will continue 
without these records unless he can submit them.  Allow an 
appropriate period for response.  

3.  Thereafter, schedule the veteran for a VA foot examination to 
ascertain the severity of his hammer toe disabilities.  Ensure 
that the claims file is made available to the examiner, and that 
all tests and studies deemed necessary are accomplished.  Based 
upon review of the claims file and examination of the veteran, the 
examiner should answer the following questions:

a.  What are the present manifestations of the veteran's hammer 
toe disabilities?  Is the severity of these disabilities most 
accurately described as being moderate, moderately severe, or 
severe?  Has the veteran actually lost the use of either foot as a 
result of these disabilities?

b.  What is the nature of any functional loss due to pain caused 
by the hammer toe disabilities?  In answering this question, 
specifically consider the veteran's complaints of having had pain 
since 1959 and any evidence that he can no longer stand or walk 
for more than 20 minutes without experiencing moderate to severe 
pain.  

c.  Are the veteran's calluses of either the left or right foot 
deep (i.e., associated with underlying soft tissue damage)?  Do 
they limit motion?  

d.  What are the measurements of the total surface area affected 
by calluses on each foot?  

e.  Are the calluses of either foot superficial painful and/or 
tender?  

f.  Do the calluses of either foot require systemic medication?  
If so, how long has such treatment lasted during the previous 12 
month period?  

g.  Do the veteran's hammer toe disabilities affect his ability to 
be gainfully employed?  If so, please describe any such effect.

4.  Schedule the veteran for a psychiatric examination to 
determine the nature and etiology of any nicotine dependence.  
Ensure that the claims file is made available to the examiner, and 
that all tests and studies deemed necessary are accomplished.  
Based upon review of the claims file and examination of the 
veteran, the examiner should answer the following questions:

a. Does the veteran currently have nicotine dependence? 

b.  If so, is it at least as likely as not (probability of at 
least 50 percent) that he developed this nicotine dependence in 
service?  

5.  Schedule the veteran for a respiratory examination to 
determine the nature and etiology of any respiratory disability.  
Ensure that the claims file is made available to the examiner, and 
that all tests and studies (including a pulmonary function test) 
deemed necessary are accomplished.  Based upon review of the 
claims file and examination of the veteran, the examiner should 
answer the following questions:

a. Does the veteran currently have a respiratory disability, to 
include sinusitis, bronchitis, and/or COPD? 

b.  If so, is it at least as likely as not (probability of at 
least 50 percent) that any current respiratory disability was 
caused by cigarette smoking in service, taking into account any 
smoking by the veteran prior to, and/or since service?  In 
answering this question, please discuss whether you agree or 
disagree with the opinions given by a VA physician in February 
2004 and a VA nurse practitioner in March 2004.  (Both of these 
written opinions were associated with the claims file in March 
2004).  

6.  Schedule the veteran for an audiological examination to 
determine the nature and etiology of any bilateral hearing loss 
and/or tinnitus.  Ensure that the claims file is made available to 
the examiner, and that all tests and studies (including an 
audiological evaluation) deemed necessary are accomplished.  Based 
upon review of the claims file and examination of the veteran, the 
examiner should answer the following questions:

a.  Does the veteran currently have bilateral hearing loss?  If 
so, is it at least as likely as not (probability of at least 50 
percent) that this disability had its onset in service (including 
from exposure to noise from aircraft engines), or was first 
manifested to a compensable degree within one year of his 
discharge in August 1962?  

b.  Does the veteran currently have bilateral tinnitus?  If so, is 
it at least as likely as not (probability of at least 50 percent) 
that this disability had its onset in service or is related to any 
current hearing loss?

7.  Review the claims file and ensure that any remaining 
development actions required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied.  See also 38 C.F.R. § 3.159.  If any 
examination report is inadequate for any reason, return it for 
revision. 

8.  Thereafter, re-adjudicate the veteran's claims on appeal.  If 
any claim remains denied, provide him and his representative with 
a supplemental statement of the case.  The supplemental statement 
of the case must contain notice of all relevant actions taken on 
the claims for benefits, including a summary of the evidence 
associated with the claims file since the last supplemental 
statement of the case issued in May 1998, and analysis in light of 
all legal authority, including the VCAA and the revised criteria 
under 38 C.F.R. § 4.118 for evaluating skin disabilities.  The 
supplemental statement of the case should also include a 
determination as to whether referral for consideration of an 
extraschedular rating for the hammer toe disabilities is 
appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under 38 C.F.R. § 3.321(b)(1) be deemed 
unwarranted, set forth in detail the reasons for this decision.  
Allow an appropriate period of time for response.

Thereafter, return the case to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  The 
veteran has the right to submit additional evidence and argument 
on the matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by the 
Board or by the CAVC.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes); 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  Only a decision of the Board is 
appealable to the CAVC.  38 U.S.C.A. § 7252 (West 2002). 



